



Exhibit 10.47


Vertex Pharmaceuticals Annual Non-Employee Board Compensation
 
 
 
 
Annual Retainer
$100,000
 
 
 
 
 
Committee Chair Compensation
 
 
 
Audit & Finance Committee Chair
$30,000 annual retainer
 
Management Development & Compensation Committee Chair
$25,000 annual retainer
 
Corporate Governance & Nominating Committee Chair
$20,000 annual retainer
 
Science & Technology Committee Chair
$20,000 annual retainer
 
 
 
Committee Membership Fee (Non Chairs)
 
 
Audit & Finance Committee Member
$15,000 annual retainer
 
Management Development & Compensation Committee Member
$12,500 annual retainer
 
Corporate Governance & Nominating Committee Member
$10,000 annual retainer
 
Science & Technology Committee Member
$10,000 annual retainer
 
 
 
 
Lead Independent Director Compensation
$40,000 annual retainer
 
 
 
 
Annual Equity Grants
 
 
 
On June 1 on each year of service, a $475,000 value-based award, comprised of
restricted stock units ($275,000) and options ($200,000)
•   Options are fully vested upon grant
•   Restricted shares cliff vest on the 1 year anniversary of the grant date
 
 
 
 
Each of our non-employee directors is eligible to defer the cash and restricted
stock portion of his/her compensation set forth above and elect to receive
deferred stock units that convert to common stock in specified circumstances.






